 Case 3:19-cr-04644-WQH Document 44 Filed 08/24/20 PageID.134 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                 Case No. 19CR4644-WQH

            Plaintiff,

      v.
                                          JUDGMENT AND ORDER TO DISMISS
                                          THE INFORMATION WITHOUT
REYES MIGUEL EK-AVILEZ ,                  PREJUDICE

           Defendant.



     For good cause appearing, the Court grants the Government’s motion to dismiss,
without prejudice, the Information filed against REYES MIGUEL EK-AVILEZ.

Dated: August 24, 2020
